Citation Nr: 0012736	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  95-32 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for gastrointestinal 
disorder, as secondary to medications taken for low back 
disability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant had active duty for training from November 1979 
to April 1980.  Additionally, she had active duty for 
training from June 27, 1991, to July 11, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1994 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

In the rating decision on appeal, the RO denied service 
connection for chronic residuals of lumbar spine injury and 
denied service connection for peptic ulcer disease secondary 
to medication taken for a back disorder.  In a December 1998 
decision, the Board denied service connection for chronic 
residuals of a lumbar spine injury and service connection for 
peptic ulcer disease secondary to medications taken for a 
back disorder.  The appellant appealed the decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).

The parties filed a joint motion for remand, which the Court 
granted in July 1999.  In the joint motion for remand, the 
parties determined that the Board had not provided adequate 
reasons and bases for its determination to deny service 
connection for residuals of a lumbar spine injury.  See 
38 U.S.C.A. § 7104(d)(1) (West 1991).  Additionally, the 
parties noted that the claim for service connection for 
peptic ulcer disease secondary to medications taken for a 
back disorder was inextricably intertwined with the claim for 
service connection for residuals of a lumbar spine injury and 
remanded that claim as well.  The case has been returned to 
the Board for further appellate review. 


FINDING OF FACT

The preponderance of the evidence is against a finding of a 
current disability as a result of the injury the appellant 
sustained during active duty for training on July 1, 1991.


CONCLUSION OF LAW

The appellant has not established by a preponderance of the 
evidence that she is a veteran of the June 27, 1991, to July 
11, 1991, time period  38 U.S.C.A. § 101(24) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

Army Reserve medical records reveal that, in January 1980, 
the appellant complained of back problems.  She stated that 
she could not sleep at night because of low back pain from 
"crooked spine."  The examiner stated that the appellant 
was able to bend forward with fingertips reaching ankle 
level.  Lateral flexion and rotation were within normal 
limits.

In December 1981, the appellant complained of a sore neck and 
back after passing out.  The orthopedic examination was 
within normal limits.  In June 1982, she had pain in the 
middle of her back for two days duration.  The clinical 
assessment was mild back pain, and Ben-Gay and Parafon Forte 
was prescribed.  In an undated letter, an examiner noted that 
the appellant underwent physical therapy in August 1988 for 
an unknown disability and that she was also excused from 
field exercises.  In January 1991, she was noted to have been 
treated for low back pain.  The orthopedist indicated that he 
expected her to have recovery in three to six months.

On July 1, 1991, the appellant injured her back while on 
active duty for training.  Specifically, medical records 
reveal that she injured her back, arm, and leg when she 
apparently slipped on steps leading to the bathroom.  At that 
time, she had limitation of motion, and back spasms.  The 
clinical assessment was severe back spasms.  In a statement 
dated July 2, 1991, a witness stated that she saw the 
appellant's foot slipped as she was stepping down the stairs 
causing her to fall very hard upon a cement step.  She stated 
that the appellant got up by herself with great difficulty 
and that when asked if she was okay said, the appellant had 
stated that she was not sure.  The other soldier indicated 
that later the appellant could not straighten up completely.

A line of duty determination was granted for the fall on July 
2, 1991.  It was noted that x-rays did not show any fracture.

On July 17, 1991, the appellant was seen for follow-up from 
her injury to her back.  The examiner stated that she had 
severe decreased range of motion secondary to mid to low back 
spasm.  Deep tendon reflexes were 2+ and equal, and straight 
leg raising was negative.  Motor strength and sensory 
examinations were intact.  The assessment was severe back 
spasm.  On July 22, 1991, the appellant reported continued 
pain in the lower back.  She was tender over the whole lumbar 
and thoracic area and had limited range of motion of the 
back.  The deep tendon reflexes were 2+ and symmetrical.  No 
diagnosis was entered.

In August 1991, the appellant was seen for back pain.  The 
examiner noted the July 1st injury and that the appellant had 
been treated for it as a muscular spasm.  The appellant 
reported that she could not do the exercises because it was 
too painful.  She denied radiculopathy.  The examiner stated 
that the appellant had negative antalgic gait and that heel-
and-toe walking were okay.  She had full range of motion of 
the spine to three inches from the floor.  Deep tendon 
reflexes were 2 and equal.  The examiner stated that the 
appellant had full sensory of the bilateral lower 
extremities.  Motor strength was 5/5.  The examiner stated 
that the appellant was mildly tender in the paravertebral 
muscles in the L3 area.  Straight leg raising was positive 
for low back pain at 60 degrees on the right without 
radiation.  X-rays of the lumbar spine were normal.  The 
assessment was back pain with questionable etiology.  The 
examiner noted that he wanted to rule out spinal pathology.  
That same month, the appellant reported sacroiliac pain.

A bone scan done in September 1991 demonstrated findings 
suggestive of a mild degree of sacroiliitis involving the 
right sacroiliac joint.  The lumbosacral spine was 
unremarkable.  A CT scan of the lumbar spine taken at that 
time revealed probable left conjoint nerve root.  

The appellant was seen in October 1991.  The appellant 
reported the July 1991 incident and stated that she had 
eventually felt better but that she was having intermittent 
low back pain mostly on the right side.  The examiner stated 
that the appellant's posture was static/dynamic and good.  
Her gait was reported as normal, including toe/heel maneuver.  
She had full range of motion of the trunk.  Pain was shown in 
lower back on extreme forward flexion.  There was no local 
tenderness, no muscle spasms, and no fasciculations.  Muscle 
strength was grossly normal in all groups.  Pinprick was 
preserved with the lower extremities.  Deep tendon reflexes 
were symmetrical and equal.  Straight leg raising in the 
sitting position was negative.  The diagnoses were status 
post strain to lower back in July 1991 with the pain 
gradually decreasing and right mild sacroiliitis.  

In January 1992, she was noted to have low back pain and a 
line of duty determination was granted.  In March 1992, the 
appellant reported intermittent back pain.  The examiner 
stated that the appellant had pain in the low back on lateral 
bending bilaterally.  Trunk extension was "OK."  Flexion 
was mildly limited.  Straight leg raising, sitting, was 
negative bilaterally.  Sensation to pinprick and touch was 
preserved bilaterally in the lower extremities.  Deep tendon 
reflexes were symmetrical and equal bilaterally in the lower 
extremities.  The appellant was able to walk on her heels and 
toes.  The examiner stated that the appellant had no problems 
with undressing and dressing for the examination.  The 
assessment was subjective back pain with occasional numbness 
in both lower extremities.  The examiner stated that there 
was no neurologic deficit noted.

In a June 1992 report of medical examination, clinical 
evaluation of the appellant's spine and other musculoskeletal 
system were normal.  In a report of medical history completed 
by the appellant at that time, she stated "no" to ever 
having or having now recurrent back pain.  In July 1992, it 
was noted that the appellant was still experiencing low back 
pain.  The examiner stated that neurological problems had 
been ruled out by studies.  The diagnosis was mechanical low 
back pain.  

In an October 1992 VA outpatient treatment report, the 
appellant reported low back pain.  She reported that the pain 
was aggravated by physical activity-lifting, bending, and 
prolonged standing.  She reported having had a mid-back 
injury four to five years prior.  Examination revealed active 
and full range of motion of the back within all planes.  
There was no muscle tenderness or spasm and no trigger points 
appreciated.  Straight leg raising was negative bilaterally, 
and manual muscle test revealed no atrophy and good strength 
(5/5).  Deep tendon reflexes were 2+ and symmetrical.  The 
impression was back pain.  The VA examiner noted that all 
studies had been within normal limits.

In February 1993, the appellant reported intermittent back 
pain and dysthetic pain in the left lower anterior leg.  The 
VA examiner stated that the appellant had good range of 
motion with some tenderness in L5-S1 region.  Straight leg 
raising was negative bilaterally.  The impression was 
mechanical low back pain.  In March 1993, she reported 
intermittent back pain with periods of exacerbations since 
1990 and was given a TENS unit.  The VA examiner stated that 
the appellant reported improvement with the TENS unit.  The 
diagnosis was chronic low back pain.  In June 1993, she 
reported no change in her low back pain and indicated that 
she was being medically discharged from the Army.  The VA 
examiner noted that the examination was unchanged from the 
February 1993 examination.  The assessment was mechanical low 
back pain.

The appellant underwent a VA examination in February 1994.  
At the time, the appellant was eight months pregnant.  She 
related a history of sustaining a back injury when she fell 
down a flight of stairs in 1990.  She reported that she had 
had back x-rays and scans, and was told that she had a disc 
problem.  She stated that she had been on a variety of 
medication for her back pain and that she started having 
problems with her stomach shortly thereafter.  The VA 
examiner stated that the back examination was totally invalid 
due to the pregnancy.  The diagnosis was residuals, injury to 
lumbar spine and gastritis and gastric ulcers secondary to 
nonsteroidal anti-inflammatory drugs used for back injury.

The appellant underwent a VA examination in July 1994.  The 
appellant reported low back pain since July 1991.  She stated 
that she avoided certain activities and reported that her low 
back pain had gotten worse since her pregnancy.  Examination 
of the back revealed 95 degrees of flexion, 35 degrees of 
extension, 40 degrees of lateral flexion bilaterally, and 
35 degrees of rotation bilaterally.  There was no redness, 
heat, swelling, or tenderness apparent.  Curvature of the 
spine was normal.  There was no spasm appreciated, and no 
deformity present.  The appellant could heel walk and toe 
walk and arise from squatting normally.  Pin sensation was 
normal bilaterally.  Deep tendon reflexes were symmetrical.  
Calf and thigh circumferences differed by less than one 
centimeter when comparing the left and the right.  Straight 
leg raising was normal bilaterally, and there was no atrophy 
present.  The diagnosis was chronic low back pain by history 
with normal examination.

The appellant had an RO hearing in October 1995.  The 
appellant testified that she had injured her back in July 
1991 while on annual training.  She revealed that she had 
injured the top part of her back eight years prior to the 
July 1991 injury but had full recovery from that injury.  She 
indicated that she was treated for approximately two years 
with manipulation and medications, including Motrin, 
exercises, and physical therapy.  She reported she had good 
days and bad days with shooting pains down her legs, a needle 
sensation all the way up to her kneecap, and muscle spasms.  
She related that she could not do many activities that she 
used to be able to do and had to quit the Reserves because of 
her back problems.  The appellant's spouse testified that 
there was a definite change in the appellant's functioning 
and ability after the injury in 1991.  He reflected that he 
and their 10-year-old son tried to take as much of the 
household load off of the appellant as possible.  He stated 
she was restless a lot, and that he did home massage.  

In response to a Board remand, the appellant underwent a VA 
examination in April 1997.  At that time, she related the 
history of the 1991 injury and denied prior back 
difficulties.  She reported that the entire left side of her 
body went numb at times, including the shoulder and arm, 
which sometimes would last for seven days.  She stated that 
she was in bed two days a week and had migraine headaches 
because of her back.  She remarked that she was on a great 
deal of medication.  She stated that she was unable to do 
strenuous activity, had to lie down a lot during the day, and 
was unable to stand for longer than 15-20 minutes.  She 
stated could not drive an automobile, and that her neck had a 
tendency to lock-up because of her back.

Physical examination revealed a tendency for a lordotic curve 
in the low back.  The VA examiner stated that the appellant 
was able to flex to 50 degrees, at which point pain 
developed, but that she was able to flex to 65 degrees.  Side 
bending was 20 degrees and extension was 10 to 15 degrees.  
She was able to heel-and-toe-walk well.  The VA examiner 
stated that the appellant carried her pelvis level.  Manual 
muscle evaluation revealed no muscle weakness.  Sensory 
examination was intact.  Straight leg raising revealed 
tightness but due to hamstring tightness.  X-rays showed a 
scoliotic curve in the lumbar segments with concavity to the 
right side.  An x-ray report indicated that the vertebral 
bodies and the disc spaces were of normal configuration and 
alignment.  The pedicles, pars interarticularis and the facet 
joints were unremarkable.  The bone density was noted to be 
normal.  The impression of the x-ray was "radiographically 
normal lumbar spine."  The VA examiner entered a clinical 
impression of scoliosis, idiopathic, developmental and remote 
lumbosacral strain.  

The examiner concluded that the appellant had scoliosis which 
was developmental and not due to a single incident of trauma.  
Additionally, he stated that an increased lumbar lordosis was 
postural and secondary to her body build.  He opined that the 
spinal disorder was not due to trauma sustained during a fall 
on annual training, but rather that the trauma that she had 
sustained at that time had been superimposed on a preexisting 
condition.  He acknowledged that the appellant related her 
symptoms to the July 1991 incident but noted that the 
appellant's pregnancy in 1994 predisposed her to back 
symptoms due to vascular congestion and the natural process 
of softening of the ligaments in the pelvis.  He stated that 
any symptoms on a mechanical basis would be exacerbated by 
the pregnancy.  Finally, the VA examiner stated that he was 
unable to comment without resorting to speculation as to 
whether the injury that occurred in July 1991 was capable of 
producing a form of injury that would produce the series of 
symptoms that the appellant had reported.

In a September 1997 personal hearing, the appellant testified 
that she was never advised that she had scoliosis until after 
service.  She stressed that prior to the time of the July 
1991 injury, she was asymptomatic.  She indicated that at the 
time of the injury it felt like she was being stabbed with a 
hot knife.  She stated that after the injury, she could not 
longer perform the physical training and left the Reserves.  
As a result, she stated that she lost her everyday job 
because it was a Civil Service job, which required that she 
be in the Reserves.  The appellant stated that she was told 
that the diagnosis of sacroiliitis was related to the trauma 
she sustained.  She reported that while she was still in the 
Reserves she was placed on permanent profile.  She stated 
that she was unable to work and had applied for social 
security disability benefits.  She denied any intervening 
injury since the 1991 fall, and stated that she was not the 
same person she was before the fall.  The appellant's spouse 
testified that he could attest that she had pain.  He stated 
that she had tried over-the-counter drugs, Icy Hot, and Ben-
Gay.  The appellant's spouse testified that the appellant 
experienced moodiness and touchiness and told him everyday 
that she was in pain.

In September 1997 and October 1997 private medical records 
from Dr. Samuel C. Evans, he entered a diagnosis of back 
pain.

In a March 1998 personal hearing, the appellant testified 
that there was no defect in her spine at the time she entered 
into the Army Reserves and denied ever having been treated 
for a low back dysfunction.  She stated that the beginning of 
her back disability started in the summer of 1991 and had 
continued since that time.  She indicated that she was told 
in 1991 that she had a split nerve in the S1 section and that 
no one would be willing to do surgery.  She stated that she 
was told that the split nerve was due to the trauma she 
sustained in annual training.  The appellant testified that 
the treatment had helped then but that she needed an 
additional six to eight months of daily physical therapy; 
however, her unit could not afford it.  The appellant stated 
that she had been diagnosed with sacroiliitis after the fall 
in 1991 but admitted that no other doctor had ever mentioned 
that diagnosis to her since.  The appellant's spouse 
testified that the appellant was not able to do a great deal 
of regular chores around the house like vacuuming and 
carrying the trash.  He stated that she complained of a lot 
of pain and could not get a good nights sleep.

II.  Analysis

The Court has held that "unless a claimant first carries the 
initial burden of establishing status as a veteran or veteran 
status for the person upon whose military service the desired 
benefits are predicated, the laws administered by the 
Secretary [of Veterans' Affairs] and the resources of the VA 
are not applicable or available."  Laruan v. West, 11 Vet. 
App. 80, 85 (1998).  The Court also has held that a claimant 
must establish her status as a veteran by a preponderance of 
the evidence.  Id. at 84 (citing Aguilar v. Derwinski, 2 Vet. 
App. 21, 23 (1991)).

The term "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  The term 
"active military, naval, or air service" includes "active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
1991).  "An individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status."  Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995).  Therefore, the appellant's 
entitlement to benefits depends on whether she has a current 
disability as a result of the injury she sustained on July 1, 
1991, during a period of active duty for training.  The 
appellant has the burden of presenting preponderating 
evidence to acquire this status.  "Only after predicate 
status is established does a claimant come under the aegis 
offered by title 38 to 'veterans.'"  Laruan, 11 Vet. App. at 
84.  

Based on its review of the record, the Board finds that the 
appellant has not shown by a preponderance of the evidence 
that she is a veteran based on injury sustained while she was 
on active duty for training from June 27, 1991, to July 11, 
1991.  This is because she has not shown by a preponderance 
of the evidence that she has a disability from the injury she 
sustained on July 1, 1991.  Therefore, she has not 
established her status as a veteran.  See Laruan, 11 Vet. 
App. 80.  The evidence against a finding that the appellant 
has a current disability related to the July 1, 1991, fall 
follows.

The evidence establishes that the appellant sustained a fall 
on July 1, 1991.  Right after the fall, the appellant was 
diagnosed with severe back spasm.  It was noted that x-rays 
of the lumbar spine were normal.  By August 1991, a finding 
of back pain with questionable etiology was entered.  Such 
evidence is against the appellant's claim for two reasons.  
One, the examiner in the August 1991 treatment report did not 
enter a diagnosis of a disability due to disease or injury.  
Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . ."  38 
U.S.C.A. §§ 1110, 1131 (West 1991); see also 38 C.F.R. § 
3.303(a) (1999) (service connection means facts showing "a 
particular injury or disease resulting in disability [that] 
was incurred coincident with service. . . .").  A diagnosis 
of pain is not a disability which has resulted from an injury 
or a disease.  See id; see also Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) ( Court held that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  Second, the examiner 
stated that the etiology of the pain was questionable.  The 
examiner did not enter a finding that the appellant's 
complaints were related to the July 1991 fall.  Thus, such 
evidence is against the appellant's claim that she has a 
current low back disability related to her July 1991 injury.

At subsequent examinations in March 1992, June 1992, July 
1992, October 1992, February 1993, March 1993, June 1993, and 
July 1994 diagnoses of mechanical low back pain, back pain, 
and chronic low back pain were entered.  At the times of 
those examinations, the examiners were reporting normal 
neurological findings and basically normal clinical findings.  
In March 1992, the VA examiner stated that there was no 
neurological deficit noted.  In June 1992, clinical 
evaluation of the appellant's spine and other musculoskeletal 
system was normal.  In July 1992, the examiner noted that 
neurological problems had been ruled out by studies.  In 
October 1992, the examiner noted that all studies had been 
within normal limits.  In July 1994, examiner stated that the 
appellant had low back pain by history but noted that the 
current examination was normal.

The Board finds that the above medical records are against 
the appellant's claim with respect to whether she has a 
current disability related to the July 1991 fall.  As stated 
above, a diagnosis of pain is not a disability which has 
resulted from an injury or a disease.  See 38 U.S.C.A. 
§§ 1110, 1131; see also Sanchez-Benitez v. West, 13 Vet. 
App. 282.  Thus, in none of these examinations did the 
examiner find a current low back disability.  See id.  

In the April 1997 examination report, the VA examiner entered 
a diagnosis of scoliosis.  He stated that such diagnosis was 
developmental and was not due to a single incident of trauma.  
Additionally, he stated that the appellant's increased lumbar 
lordosis was postural and secondary to her body build.  He 
stated that the appellant's spinal disorder was not due to 
the trauma the appellant sustained in July 1991; the trauma 
had been superimposed on a preexisting condition.  He also 
did not indicate the existence of any other current low back 
disorder.  Finally, he stated that the mechanical symptoms 
the appellant was experiencing was exacerbated by her 
pregnancy in 1994.  The VA examiner stated that he could not 
give an opinion as to whether the injury that occurred in 
July 1991 was capable of producing a form of injury that 
would produce the series of symptoms that the appellant had 
reported without speculating.

The Board finds that the VA examiner's medical opinions 
entered in the April 1997 examination report are against her 
claim that she has a current low back disability due to the 
injury she sustained in service.  First, the VA examiner 
stated that the diagnosis of scoliosis was developmental and 
not due a single incident of trauma.  This evidence is 
directly against the appellant's claim and would not support 
it.  Additionally, the VA examiner stated that the trauma 
that she had sustained during active duty for training had 
been superimposed on the scoliosis.  However, it must be 
noted that the evidence has not established that the 
appellant incurred an additional disability related to the 
superimposed trauma.  There is a lack of entitlement under 
the law to service connection for a developmental defect 
unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in disability apart from the developmental defect.  
See VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).  Here, 
there is no evidence to establish that the appellant's fall 
in July 1991 resulted in any low back disorder 

apart from the developmental defect.  In fact, the VA 
examiner stated in the July 1997 examination report that the 
spinal disorder was not due to the trauma.  The Board finds 
that such evidence is against the appellant's claim that she 
has developed a disability due to the injury she sustained in 
July 1991 during active duty for training.

The Board finds that the above-described medical records are 
evidence that is against the appellant's claim that she has 
developed a low back disability as a result of the fall she 
sustained in July 1991.  The above-described medical records 
either do not diagnose a current disability for which service 
connection can be granted or reveal that the current findings 
are not a result of the injury she sustained in service, and 
thus would not support her claim of a current low back 
disability as a result of the July 1991 fall.

As to the October 1991 diagnosis of "status post strain to 
lower back in 1991 with the pain gradually decreasing and 
right mild sacroiliitis," this neither supports the 
appellant's claim or is against the appellant's claim.  
Although the diagnosis of right mild sacroiliitis is 
consistent with the existence of disability for which service 
connection could be granted, the examiner did not relate the 
diagnosis of such to the appellant's July 1991 fall.  Just as 
the Board cannot state that the diagnosis of right 
sacroiliitis is not due to the injury she sustained in 
service, the Board cannot state that the diagnosis of right 
sacroiliitis is due to the injury she sustained in service.  
Without a competent medical professional establishing the 
etiology of the diagnosis, the Board will not and can not 
speculate the as to the etiology of the diagnosis.  

Additionally, the Board finds that the VA examiner's July 
1997 statement that he could not comment, without resorting 
to speculation, as to whether the injury that occurred in 
July 1991 was capable of producing the appellant's current 
complaints is neither for or against her claim for service 
connection for low back disability.

Finally, the Board is aware that in a February 1994 
examination report, the VA examiner entered a diagnosis of 
residuals, injury to lumbar spine.  This diagnosis would tend 
to establish that the appellant had residuals of the injury 
to the lumbar spine.  However, the Board cannot accept this 
diagnosis on its face, as the VA examiner stated specifically 
that the appellant could not be examined due to the 
appellant's pregnancy at that time.  He labeled the 
examination as "totally invalid."  Thus, although the 
diagnosis would indicate that the appellant had current 
residuals from the injury she sustained in service, it is 
clear that such diagnosis was based on the appellant's 
reporting of the evidence.  There are no clinical findings in 
the examination report to support the diagnosis.  A diagnosis 
of residuals, injury to lumbar spine, without any clinical 
findings to substantiate such diagnosis has less probative 
value than the detailed clinical findings in the numerous 
medical records discussed above.  Even if the Board accepted 
the diagnosis as establishing that the appellant has current 
residuals from the injury she sustained in July 1991, the 
Board finds that the preponderance of the evidence is against 
such finding.  For the reasons stated above, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant has a current low back disability as a 
result of the fall she sustained in July 1991.

The Board is aware that the appellant and her spouse have 
alleged and testified that the appellant has a current low 
back disorder as a result of the July 1991 fall, they are not 
competent to make a such a diagnosis, as that requires a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Layno v. Brown, 6 Vet. App. 465 (1994).

Additionally, it must be noted that in the joint motion for 
remand, the parties determined that the Board's December 1998 
decision did not reflect "sufficient consideration of 
38 C.F.R. § 3.303(b)."  However, because the Board has 
determined that the appellant has not reached the status of a 
"veteran," she is not entitled to the procedural advantages 
and evidentiary benefits which are available to "veteran" 
claimants.  Laruan, 11 Vet. App. at 84-85.  

In conclusion, the Board notes that in order for the 
appellant to fall within the status of a veteran for her 
period of active duty for training from June 27, 1991, to 
July 11, 1991, she would need to establish that she has a 
current low back disability as a result of the July 1991 
fall.  She has not shown this by a preponderance of the 
evidence.  The appellant has shown that she injured her back 
on July 1, 1991, but has not brought forth competent evidence 
of a current low back disability that resulted from the 
injury.  Additionally, because the appellant has not brought 
forth competent evidence of a current low back disability 
which is service connectable, the claim for gastrointestinal 
disorder as secondary to medication taken for the back is 
moot.  The preponderance of the evidence is against her 
claims, and the appellant has failed to show by a 
preponderance of the evidence that she is a "veteran" 
entitled to VA benefits.  See Laruan, 11 Vet. App. at 85.

Lastly, the service records contain findings that the fall 
was in line of duty.  The Board accepts this fact.  38 C.F.R. 
§ 3.1(m) (1999).  However, there must be more than just an in 
line of duty determination-there must be residual 
disability.  There is no competent evidence that the service 
department established that the appellant was "disabled" 
from the July 1991 injury incurred in line of duty, and the 
Board's independent determination is that she was no so 
disabled for the reasons stated above.  The Board is aware 
that the appellant was released from the Reserves for 
mechanical low back pain.  That diagnosis does not establish 
a disability due to disease or injury.  See 38 U.S.C.A. 
§§ 1110, 1131; see also Sanchez-Benitez v. West, 13 Vet. 
App. 282.


	(CONTINUED ON NEXT PAGE)




ORDER

The claims for service connection for a low back disability 
and gastrointestinal disorder as secondary to medications 
taken for low back disability are dismissed.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

